DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (9,975,574) in view of Hiroshi (JP 2001-271864A).
Re: claim 1, Ohashi shows a steering rack damping stopper, as in the present invention in figure 7A, comprising:
an elastic body 73 configured to be provided between a steering rack and a steering rack housing 21, 22 that are axially displaced relative to each other, the elastic body being configured to be axially compressed by the steering rack and the steering rack housing and to expand radially outward when an interval between the steering rack and the steering rack housing decreases; and
wherein the elastic body expands to contact a side wall provided in one of the steering rack and steering rack housing, as shown in figure 7A.
Ohashi lacks a second member attached to an outer periphery of the elastic body in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one axial region; and dividing the elastic body into a long axial portion and a short axial portion.
Hiroshi is cited to teach a second member 25 attached to an outer periphery of an elastic body 11 in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one axial region; and dividing the elastic body 11 into a long axial portion and a short axial portion, as shown in figure 1.  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the stopper of Ohashi to comprise a second member at a position such as taught by Hiroshi in order to alter the load deflection characteristic of the stopper which would result in improving the dampening capability of the stopper. 
Hiroshi shows the second member 25 is a ring body having rigidity such that the second member does not contact the side wall when the elastic body expanding radially outward contacts the side wall.
As shown in figure 1 and paragraph [0010] of Hiroshi, the second member 25 is coupled to an annular mounting groove 15 provided in the elastic body such that an inner peripheral surface of the second member 25 is located about the same to an inner peripheral surface 23 of the elastic body in comparison to the outer periphery 14a of the elastic body at the one axial region.  It is believed that having a deeper groove is an engineering design choice and would have been obvious to one of ordinary skill in the art at the time of filing to try different dimensions for the groove in order to satisfy different requirements such as a more secured attachment for the second member or to reduce expansion at the one axial region in order to further differentiate the spring rates for the top portion and the bottom portion, etc.  
Moreover, as modified by Hiroshi, the second member 25 would be dividing the elastic body 73 of Ohashi into a long axial portion and a short axial portion, such that when the elastic body is compressed, the long axial portion would contact the sidewall first due to the compressibility of the elastic material.
Re: claim 3, Hiroshi shows the ring body has a shape in which a dimension in a direction orthogonal to an axis is larger than an axial dimension.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shoji (JP 2016-145619) in view of Hiroshi (JP 2001-271864A).
Re: claim 10, Shoji shows a steering rack damping stopper in figure 4, as in the present invention, comprising:
a metal attachment ring 101 including an axially extending arm that is configured to extend along a sidewall of a steering rack 300 and a radially outwardly extending arm connected to the axially extending arm that is configured to extend away from the sidewall of the steering rack;
a ring-shaped elastic body 102 bonded to the metal attachment ring, the metal attachment ring and the ring-shaped elastic body being configured to be provided between the steering rack and a steering rack housing 200 that are axially displaced relative to each other, the ring-shaped elastic body being configured to be axially compressed by the steering rack and the steering rack housing and to expand radially outward when an interval between the steering rack and steering rack housing decreases, the ring-shaped elastic body including a first end bonded to the radially outwardly extending arm and an opposite second end 102a that is configured to contact the steering rack housing, an outer peripheral surface of the ring-shaped elastic body being defined by a constant diameter cylindrical surface that extends between the first end and the opposite second end, and the ring-shaped elastic body including an inner peripheral surface that is defined by a constant diameter cylindrical surface that extends along the axially extending arm of the metal attachment ring, wherein at a terminal end of the axially extending arm, the diameter of the inner peripheral surface begins to continually radially narrow in a direction toward the outer peripheral surface until reaching the second end, see figure 4.
Shoji lacks a second member attached to an outer periphery of the elastic body in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one axial region.
Hiroshi is cited to teach a second member 25 attached to an outer periphery of an elastic body 11 in one axial region of the elastic body, the second member being configured to suppress expansion of the elastic body in the one axial region, as shown in figure 1.  
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the stopper of Shoji to comprise a second member such as taught by Hiroshi in order to alter the load deflection characteristic of the stopper which would result in improving the dampening capability of the stopper. 
Hiroshi shows the second member 25 is a ring body having rigidity such that the second member does not contact the side wall when the elastic body expanding radially outward contacts the side wall.
As shown in figure 1 and paragraph [0010] of Hiroshi, the second member 25 is coupled to an annular mounting groove 15 provided in the elastic body such that an inner peripheral surface of the second member 25 is located about the same to an inner peripheral surface 23 of the elastic body in comparison to the outer periphery 14a of the elastic body at the one axial region.  It is believed that having a deeper groove is an engineering design choice and would have been obvious to one of ordinary skill in the art at the time of filing to try different dimensions for the groove in order to satisfy different requirements such as a more secured attachment for the second member or to reduce expansion at the one axial region in order to further differentiate the spring rates for the top portion and the bottom portion, etc.  

Response to Arguments
Applicant's arguments filed on 5/18/22 have been fully considered but they are not persuasive.
Applicant argues that even though Hiroshi discloses ring 25 diving the elastic body 11 into a long axial portion and a short axial portion, the elastic body of Hiroshi is not designed to contact a sidewall.  Also, Hiroshi’s bound stopper is for a shock absorber not for a steering rack and a steering rack housing.  It is believed that Applicant is arguing the references singly.  Ohashi provides the base structures of the steering rack damping stopper.  As such, the elastic body 73 of Ohashi would contact the sidewall due to compression between the steering rack and the steering rack housing.  Hiroshi teaches the rigid ring being added to an elastic body in order to alter the shock absorbing capability of mount stopper.  Both Hiroshi and Ohashi’s stoppers are used for dampening a compressive force/shock.  One of ordinary skill in the art of dampening would have found it obvious to combine the two teaches to arrive at an improved stopper for a steering rack and steering rack housing during a compression stroke.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/Xuan Lan Nguyen/                                                                                      Primary Examiner, Art Unit 3657